         Case 1:20-cv-00908-MKV Document 14 Filed 06/08/20 Page 1 of 1


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
                                                               DOC #:
 GLORIA IKOSI,                                                 DATE FILED: 6/8/2020
                            Plaintiff,
                                                                    1:20-cv-00908-MKV
                        -against-
                                                                  ORDER OF DISMISSAL
 CLS BANK INTERNATIONAL,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court by the parties that this case has been settled [ECF

No. 13], it is hereby

       ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by July 8, 2020. If no such application is made by that date, today’s dismissal

of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1

(2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: June 8, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
